Citation Nr: 1033342	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  04-24 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1969 to April 1971 and from August 1984 to January 
2003.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection for sinusitis rated 0 
percent, effective February 1, 2003.  An interim, June 2005, 
rating decision increased the  rating to 10 percent, also 
effective February 1, 2003.  In December 2007, a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.  In March 2008 and in 
February 2009 the case was remanded for additional development.  
The Veteran's claims file is now in the jurisdiction of the 
Cleveland, Ohio RO.  


FINDING OF FACT

By March 17, 2009 and July 17, 2009 letters the Veteran was asked 
to provide identifying information and releases needed to secure 
pertinent outstanding evidence necessary to adjudicate his claim 
for a rating in excess of 10 percent for sinusitis; a year has 
lapsed since those requests; he has not responded.  


CONCLUSION OF LAW

By failing to submit identifying information and releases for 
evidence requested in connection with his claim for a rating in 
excess of 10 percent for sinusitis within a year following the 
date of the request, the Veteran has abandoned the claim, and his 
appeal in this matter must also be considered abandoned.  
38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158 
(a) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A May 2004 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an increased 
initial rating; and a June 2005 supplemental SOC readjudicated 
the matter after the appellant and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran 
has not alleged that notice in this case was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("Where a 
claim has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream issues").

The Veteran's service treatment records (STRs) are associated 
with the claims file and some pertinent postservice treatment 
records have been secured.  The RO arranged for a VA examination 
September 2009.  As explained below, further pertinent evidence 
is outstanding, but cannot be obtained without the Veteran's 
cooperation.  VA's duty to assist is met; it is the Veteran who 
has failed to meet his responsibility in the development of 
pertinent evidence.

B. Factual Background, Legal Criteria, and Analysis

When evidence requested in connection with an original claim or a 
claim for increase is not furnished within 1 year of the request, 
the claim will be considered abandoned.  38 C.F.R. § 3.158(a).  
 
The Board's February 2009 remand noted that the evidence of 
record indicated that the Veteran underwent sinus surgery in 
2004.  As records of the surgery and any associated treatment 
were not associated with the claims file (and would likely 
contain pertinent information regarding entitlement to an 
increased rating, including under 38 C.F.R. § 4.30), the Board's 
remand sought such records and advised the Veteran of the 
provisions of 38 C.F.R. § 3.158(a).  He was also advised that he 
must assist in the matter by providing any releases necessary.  

On March 17, 2009 and again on July 17, 2009, letters were sent 
to the Veteran asking him to complete and return enclosed VA Form 
21-4142 (Authorization and Consent to Release information to the 
Department of Veterans Affairs) so that VA could secure records 
of his 2004 sinus surgery.  The letters were mailed to the 
Veteran's current address, and were not returned as undelivered.  
He did not respond.   

The Veteran has not responded to requests for releases to secure 
such information/evidence and one year has passed since the 
release was first requested (in March 2009).  The critical facts 
at this stage are clear.  The Veteran has not provided VA with 
releases necessary for VA to secure critical information and 
evidence pertaining to his claim of an increased rating for 
sinusitis.  The regulation governing in this situation, 38 C.F.R. 
§ 3.158(a), is clear and unambiguous, and mandates that the claim 
will be considered abandoned.  Hence, the Board has no recourse 
but to conclude that the Veteran has abandoned his claim.  See 
Hyson v. Brown, 5 Vet. App. 262 (1993). 

The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where his 
cooperation is needed for evidentiary development (see Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately 
choose to ignore requests for a critical pertinent release, as 
appears to be the case here.  As the Veteran has abandoned his 
claim of an increased rating for sinusitis, there remains no 
allegation of error of fact or law for appellate consideration in 
this matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.


ORDER

The appeal seeking a rating in excess of 10 percent for sinusitis 
is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


